                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVISON DESIGN &                              )
DEVELOPMENT, INC.,                            )
                                              )
                       Plaintiff,             )
                                              )       Civ. Action No. 2:17-cv-01468
       v.                                     )
                                              )
BETTY FRISON,                                 )
                                              )
                       Defendant.             )


                                    MEMORANDUM OPINION

CONTI, Senior District Judge.

       I.      Introduction

       Currently pending in this case arising under the Federal Arbitration Act, 9 U.S.C. §§ 1-

16, 201-07, 301-07 (“FAA”) is a motion for attorneys’ fees and costs under the American

Inventor’s Protection Act of 1999, 35 U.S.C. § 297 (“AIPA”) filed by defendant Betty Frison

(“Frison”). (ECF No. 53.) On December 4, 2019, this court after consideration of the parties’

motions for summary judgment (ECF Nos. 25, 29) confirmed an arbitration award dated August

10, 2017, (the “Award”) issued in favor of Frison and against plaintiff Davison Design &

Development, Inc. (“Davison Design”). (ECF Nos. 50-52.) The court entered judgment in favor

of Frison and against Davison Design. (ECF No. 52.) For the reasons set forth in this opinion,

Frison’s request for attorneys’ fees will be denied with prejudice and her request for costs will be

denied without prejudice to Frison filing a bill of costs with the Clerk of Court.

       II.     Attorneys’ Fees

               A. Applicable Law
       The starting point for the analysis in this case is the “American rule,” which creates a

presumption that each party will bear its own counsel fees in the absence of a specific statutory

or contractual entitlement. Polonski v. Trump Taj Mahal Assoc., 137 F.3d 139, 145 (3d Cir.

1998). The presumption may be overcome by a statute that provides for an award of attorneys’

fees in the case or a valid contract between the parties that allocates attorneys’ fees. Travelers

Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007) (citing Fleischmann

Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 717 (1967)). A district court may also

award attorneys’ fees to a party in the “exercise of…[its] equitable powers” when the party’s

opponent has acted “in bad faith, vexatiously, wantonly, or for oppressive reasons.” Hall v. Cole,

412 U.S. 1, 5 (1973). The party seeking attorneys’ fees “bears the burden of establishing

entitlement to an award….” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Calbex Mineral

Ltd. v. ACC Res. Co., L.P., 90 F. Supp. 3d 442, 469 (W.D. Pa. 2015); Fickinger v. C.I. Planning

Corp., 646 F. Supp. 622, 633 (E.D. Pa. 1986)).

               B. Discussion

       Frison argues that she is entitled to attorneys’ fees under the AIPA, i.e., the AIPA

provides a statutory basis to overcome the American Rule presumption that each party bears its

own attorneys’ fees. (ECF No. 53 ¶¶ 7-8.) Davison Design argues in opposition that the FAA—

and not the AIPA—governs this case in this court and neither the FAA nor the parties’

agreements provide for an allocation of attorneys’ fees. (ECF No. 55 ¶ 15.) The court agrees with

Davison Design that Frison cannot satisfy her burden to overcome the presumptive American

Rule and show entitlement to attorneys’ fees. Neither the FAA nor the parties’ agreements

provide for attorneys’ fees in connection with the confirmation proceedings in the district court.

The arbitrator decided Frison’s entitlement to attorneys’ fees under the AIPA, and this court



                                                  2
confirmed the arbitrator’s decisions on those issues. Frison does not argue that she is entitled to

attorneys’ fees under this court’s power in equity based upon Davison Design’s bad faith,

vexatious, wanton, or oppressive conduct. Under those circumstances, Frison did not show that

she is entitled to attorneys’ fees based upon her victory here in federal court.

                   1. The Parties’ Agreements Do Not Provide a Basis upon which to
                      Overcome the Presumptive American Rule or Entitle Frison to Costs.

       The American Rule may be overcome by an agreement among the parties. As explained

in the court’s opinion setting for the reasons Frison’s motion for summary judgment would be

granted, Frison and Davison Design entered into two agreements relevant to this case: (1) a Pre-

Development Representation Agreement (“Pre-Development Agreement”); and (2) an Integrated

Product Rendering Presentation Agreement (“IPRPA”). (ECF No. 41 ¶ 5). Neither contract

provided that Frison’s attorney fees or costs incurred during the confirmation proceedings would

be allocated to Davison Design if the arbitrator’s award was favorable to Frison and confirmed

by the district court. (ECF Nos. 55-1; 55-2.) The Pre-Development Agreement and the IPRPA,

however, provide that all unresolved disputes between the parties shall be submitted to

arbitration. The Pre-Development Agreement, however, in pertinent part provides:

       For any dispute, the parties agree to seek to resolve the dispute through good faith
       negotiation. For any dispute not resolved through good faith negotiation, the
       parties agree that all disputes shall be resolved through arbitration before the
       American Arbitration Association (“AAA”) in Pittsburgh, Pennsylvania using the
       Commercial Arbitration Rules in effect on the date that the claim is submitted to
       the AAA. Client agrees that any claim must be brought in an individual capacity,
       and not as a plaintiff or class member in any purported class or representative
       proceeding.

(ECF No. 55-1 ¶ C (emphasis added).) The IPRPA, in pertinent part, provides:

       This Agreement shall be governed by the law of the Commonwealth of
       Pennsylvania and is deemed to be executed, entered into and performed in
       Pittsburgh, Pennsylvania. For any dispute, the parties agree to seek to resolve the
       dispute through good faith negotiation. For any dispute not resolved through good

                                                  3
       faith negotiation, the parties agree that all disputes shall be resolved through
       arbitration before the American Arbitration Association (“AAA”) in Pittsburgh,
       Pennsylvania using the Commercial Arbitration Rules in effect on the date that the
       claim is submitted to the AAA. Client agrees that any claim must be brought in an
       individual capacity, and not as a plaintiff or class member in any purported class or
       representative proceeding.

(ECF No. 55-2 ¶ 4(A) (emphasis added).) Thus, to the extent the parties dispute whether Davison

Design would be liable for the attorneys’ fees and costs incurred by Frison during the confirmation

proceedings, the dispute should have been presented to the arbitrator for resolution. The parties’

agreements, however, do not provide this court a basis upon which to award Frison attorneys’ fees

and costs incurred in the confirmation proceedings.

                   2. Frison did not Identify a Statutory Basis Upon which to Overcome the
                      Presumptive American Rule or Entitle Her to Costs.

       An arbitrator may decide in the first instance whether a party is entitled to attorneys’ fees

or costs based upon the substantive law governing the parties’ legal dispute. 1 Under the FAA, a

district court may confirm, modify, or vacate an award of attorneys’ fees and costs based upon an

arbitrator’s decision on the issue. The FAA, however, does not independently provide for an

award of attorneys’ fees or costs incurred as part of the confirmation proceedings before the

district court. Menke v. Monchecourt, 17 F.3d 1007, 1009 (7th Cir. 1994) (“nothing in the

Federal Arbitration Act which provides attorneys' fees to a party who is successful in seeking

confirmation of an arbitration award in the federal courts”); Stone v. Bear, Stearns & Co., 872 F.

Supp. 2d 435, 457 (E.D. Pa. 2012) (“The FAA does not typically provide for an award of

attorneys' fees to a party who is successful in confirming an arbitration award.”); Pacilli v.

Philips Appel & Walden, Inc., No. MISC. A. 90-0263, 1991 WL 193507, at *7 (E.D. Pa. Sept.




1
       For example, in this case, the arbitrator decided whether Frison was entitled to attorneys’
fees under the AIPA, which is the substantive statute giving rise to the parties’ legal dispute.
                                                  4
24, 1991) (“Nothing in the Federal Arbitration Act appears to authorize an award of costs and

attorneys' fees.”). Thus, this court is without authority to award Frison attorneys’ fees or costs

under the FAA. In other words, the FAA does not provide Frison a statutory basis upon which to

overcome the presumptive American Rule or otherwise entitle her to an award of costs incurred

during the confirmation proceedings.

       Frison argues that she is entitled to attorneys’ fees and costs incurred during the

confirmation proceedings before this court because the AIPA, which is the applicable substantive

law, provides for an award of attorneys’ fees and costs. Frison is correct that as an injured

customer of Davison Design she may recover from Davison Design attorneys’ fees and costs. 35

U.S.C. § 297(b). Frison’s entitlement to attorneys’ fees and costs under the AIPA, however, was

decided by the arbitrator, and the arbitrator’s decisions was confirmed by this court. Any dispute

between the parties is required by their agreements to be submitted to arbitration. The AIPA does

not provide this court the authority to independently award attorneys’ fees or costs incurred as

part of the confirmation proceedings and modification of the arbitrator’s award under the FAA is

not warranted in this case. Thus, Frison failed to satisfy her burden to overcome the presumptive

American Rule that each party must bear its own attorneys’ fees or that she is entitled to an

award of costs. Menke, 17 F.3d at 1009-10; Crossville Med. Oncology, P.C. v. Glenwood Sys.,

LLC, 610 F. App'x 464, 470 (6th Cir. 2015).

       In Menke, the plaintiff initiated an action in the district court to confirm an arbitration

award entered in her favor. Menke, 17 F.3d at 1008. The district court confirmed the award, and

the plaintiff sought attorneys’ fees incurred during the confirmation proceedings. Id. The district

court denied the plaintiff’s request for attorneys’ fees and the plaintiff appealed that decision. Id.

The Court of Appeals for the Seventh Circuit recognized that the FAA did not provide the



                                                  5
plaintiff with a right to attorneys’ fees for the confirmation proceedings. Id. at 1009. The plaintiff

argued, however, that she was entitled to attorneys’ fees incurred in the confirmation

proceedings because the state law under which she stated her legal claims authorized an award of

attorneys’ fees “incurred in defending against an appeal” and the confirmation proceeding was

like an appeal. Id. The court of appeals disagreed that a confirmation proceeding was liken to an

appeal and explained:

       This comparison between a confirmation proceeding and an appeal ignores the
       district court's very limited role in a confirmation action brought under the Federal
       Arbitration Act. Unlike the usual civil appeal, where the successful party is usually
       defending the lower court's decision on the merits, an action for confirmation under
       9 U.S.C. § 9 is intended to be a summary proceeding that merely makes the
       arbitrators' award a final, enforceable judgment of the court. See Florasynth, Inc. v.
       Pickholz, 750 F.2d 171, 176 (2d Cir.1986) (citations omitted).
                                                  …
       The grounds given for vacating or modifying the arbitrators' award are limited
       solely to instances where the award was obtained through fraud or other
       misconduct, see 9 U.S.C. § 10(a)(1)–(5), or the award is miscalculated, based on a
       matter not submitted before the board, or is otherwise imperfect in form. See 9
       U.S.C. § 11(a)–(c).

Menke, 17 F.3d at 1009.

       The court of appeals commented that even if a confirmation proceeding was similar to an

appeal, the FAA did not provide the district court authority to award attorneys’ fees incurred in

the confirmation proceeding. Under those circumstances, awarding attorneys’ fees incurred in the

confirmation proceeding would be beyond the scope of the FAA under which a district court may

only in limited circumstances confirm, vacate, or modify an arbitrator’s award. Id. (citing

Schlobohm v. Pepperidge Farm, Inc., 806 F.2d 578 (5th Cir. 1986)); 9 U.S.C. §§ 9, 10. The court

of appeals emphasized that pursuant to the arbitration agreement between the parties, all their

disputes were required to be presented to an arbitrator. The arbitrator decided that the plaintiff

was entitled to $8,000.00 in attorneys’ fees. The district court’s consideration of whether an



                                                  6
additional award of attorneys’ fees would be appropriate, therefore, would have been “an

unwarranted modification of the arbitrators’ award inconsistent with…[the district court’s] limited

review under the….[FAA].” Id. at 1010. The Sixth Circuit Court of Appeals in Crossville

considered the same issue and followed the rationale set forth by the Seventh Circuit Court of

Appeals in Menke to conclude that the district court was without jurisdiction to award attorneys’

fees incurred during the confirmation proceedings. Crossville, 610 F. App’x at 467-70 (“Citing

Menke, the district court held that it did not have jurisdiction to award attorneys' fees for post-

arbitration litigation, and we agree.”).

        Frison cites Dungee v. Davison Design & Development, Inc., Civ. Action No. 10-325,

2018 WL 1110249 (D. Del. Mar. 1, 2018), in support of her argument that “[w]hen a claim under

the…[AIPA] is appealed and the verdict in favor of the customer is sustained on appeal, it is

permissible for the court to award ‘fees on fees’ to compensate the injured consumer for the fees

and costs of appeal.” (ECF No. 53 ¶ 8 (citing Dungee, 2018 WL 11102249; Comm’r I.N.S. v. Jean,

469 U.S. 154, 163 n.10 (1990).) Frison’s reliance on Dungee is misplaced for two reasons. First,

the plaintiff in Dungee filed an action under the AIPA directly with the district court. The case did

not first arise in arbitration and proceed to confirmation proceedings in the district court. Id. at *1.

Second, Frison’s argument is similar to the rejected argument made by the plaintiff in Menke, i.e.,

an appeal from the district court to the court of appeals is likened to a party seeking the

confirmation of an arbitration ruling in the district court. As the Seventh Circuit Court of Appeals

explained in Menke, however, an appellate ruling on the merits is not likened to a confirmation

proceeding during which the district court’s role is very limited. There is no dispute here that §

297(b) of the AIPA provides for an award of attorneys’ fees. The relevant statute in this case,

however, is the FAA, which does not provide for an award of attorneys’ fees.



                                                   7
       The court is also not persuaded by Frison’s citation to Jean, which is easily distinguishable.

In Jean, the Supreme Court of the United States decided the circumstances in which a court may

award “fees and other expenses” to private parties who prevail against the United States of

America under the Equal Access to Justice Act, 5 U.S.C. § 504; 28 U.S.C. § 2412. The Court did

not address whether a litigant is entitled to attorneys’ fees incurred during a confirmation

proceeding under the FAA despite the FAA being silent on the issue.

       Based upon the foregoing, Frison did not satisfy her burden to show that there is a statutory

basis to overcome the presumptive American Rule that each party is responsible for its own

attorneys’ fees. Frison and Davison Design agreed to submit all their disputes to the arbitrator. The

arbitrator determined under the AIPA the attorneys’ fees to which Frison was entitled. This court

under the FAA had authority under limited circumstances to confirm, vacate, or modify the award.

For the reasons set forth in the opinion on the motions for summary judgment, the court confirmed

the award.

                   3. Frison is not Entitled to an Award of Attorneys’ Fees under the Court’s
                      Equitable Powers.

       As discussed above, a district court may award attorneys’ fees to a party in the “exercise

of…[its] equitable powers” when the party’s opponent has acted “in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Hall, 412 U.S. at 5. Frison did not present any argument or

evidence to the court to show Davison Design acted in bad faith, vexatiously, wantonly, or for

oppressive reasons. The court cannot, therefore, exercise its equitable powers to order Davison

Design to pay Frison attorneys’ fees incurred in the confirmation proceedings.

       III.    Costs

       Frison also requests from Davison Design costs in the amount of $41.73. The FAA does

not provide for the recovery of costs to the prevailing party, and, here, the parties’ agreements do

                                                 8
not provide for an allocation of costs. Frison argues that the AIPA provides for the recovery of

costs. For the same reasons that Frison cannot rely upon the AIPA to obtain attorneys’ fees in this

case, however, she cannot rely upon the AIPA to obtain costs. The AIPA is not the applicable

statute upon which the present confirmation proceeding was filed.

       Federal Rule of Civil Procedure 54(d)(1), however, provides that “[t]he prevailing party in

a federal civil action is entitled to costs, ‘as of course,’ except in cases in which either a federal

rule or statute otherwise provides, or in cases in which the district court ‘otherwise directs.’” In re

Paoli R.R. Yard PCB Litig., 221 F.3d 449, 462 (3d Cir. 2000) (quoting FED. R. CIV. P. 54(d).) The

Third Circuit Court of Appeals has recognized that Rule 54(d)(1) creates a “‘strong presumption’

that costs are to be awarded to the prevailing party.” Reger v. The Nemours Found., Inc., 599 F.3d

285, 288 (3d Cir. 2010) (quoting Paoli, 221 F.3d at 462). A “prevailing party” for the purposes of

Rule 54(d)(1) is, among other things, a party “who obtains a judgement in his [or her] favor[.]”

Walker v. Robbins Hose Fire Co. No. 1, 622 F.2d 692, 695 (3d Cir. 1980); 5C CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1383 (4th ed.) (“Usually

the litigant in whose favor judgment is rendered is the prevailing party for purposes of Rule

54(d).”). Courts have recognized that the party for whom the district court confirms the arbitration

award is a “prevailing party” under Rule 54(d). See, e.g., CF Glob. Trading, LLC v. Wassenaar,

No. 13 CIV. 766 KPF, 2013 WL 5538659, at *11 (S.D.N.Y. Oct. 8, 2013) (awarding costs under

Rule 54 to the prevailing party in the confirmation proceeding before the district court); Aqua Toy

Store, Inc. v. Triplecheck, Inc., No. 04-22396-CIV, 2005 WL 8156565, at *3 (S.D. Fla. July 15,

2005), report and recommendation adopted, No. 04-22396-CIV, 2005 WL 8156563 (S.D. Fla.

Aug. 19, 2005) (“Triplecheck prevailed in the present case as the Court granted their application

for confirmation of arbitration award….Accordingly, Triplecheck is entitled to receive all costs



                                                  9
recoverable under 28 U.S.C. § 1920.); Lummus Glob. Amazonas, S.A. v. Aguaytia Energy del

Peru, S.A. Ltda., No. CIV.A.H-01-495, 2002 WL 31416834, at *2–3 (S.D. Tex. July 17, 2002)

(awarding costs under Rule 54(d) to the party who prevailed before the arbitrator and was the

“prevailing party in…[the] action to confirm and enter judgment enforcing the arbitration award”);

see also Willacy v. Marotta, 683 F. App'x 468, 476 (6th Cir. 2017) (declining to award the plaintiff

costs incurred during a confirmation proceeding because he was not the prevailing party where the

district court confirmed the arbitration award in favor of the defendants);

        “To overcome the presumption favoring the prevailing party and to deny that party costs,

a district court must “‘support[ ] that determination with an explanation.’” Paoli, 221 F.3d at 462

(quoting Institutionalized Juveniles v. Secretary of Pub. Welfare, 758 F.2d 897, 926 (3d

Cir.1985)). The “losing party bears the burden of making the showing that an award is inequitable

under the circumstances.” Paoli, 221 F.3d at 462-63. Factors that may be considered to determine

whether an award of costs is equitable are:

       (1) the unclean hands, or bad faith or dilatory tactics, of the prevailing party; (2)
       the good faith of the losing party and the closeness and difficulty of the issues they
       raised; (3) the relative disparity of wealth between the parties; and (4) the indigence
       or inability to pay a costs award by a losing party.

Id.

        Here, the strong presumption in favor of awarding costs applies because Frison, the party

requesting costs, is the prevailing party. This court confirmed the arbitration award and entered

judgment in her favor. Davison Design did not argue that any equitable factors overcome the strong

presumption. Thus, Frison under Rule 54(d) is entitled to receive all costs recoverable under 28

U.S.C. § 1920. Pursuant to Rule 54 and Local Rule 54(B) of the United States District Court for

the Western District of Pennsylvania, the Clerk of Court taxes costs. FED. R. CIV. P. 54(d)(1);

LCvR 54(B). If a party has an objection to the Clerk of Court’s taxation of costs, a motion may be

                                                 10
filed with the presiding district court judge to review the Clerk of Court’s decision. FED. R. CIV.

P. 54(d)(1) (“On motion served within the next 7 days, the court may review the clerk's action.”).

Accordingly, this court declines in the first instance to award costs, and the motion to award costs

will be denied without prejudice. Frison must first submit a bill of costs to the Clerk of Court. See

McKenna v. City of Philadelphia, 582 F.3d 447, 454 (3d Cir. 2009) (“Under the procedures

outlined in Fed.R.Civ.P. 54(d)(1) and Local Rule 54.1(b), the Clerk taxes costs, and then, if there

is an objection to the Clerk's action, the District Court reviews the Clerk's award.”).

       IV.     Conclusion

       Frison did not overcome the presumptive American Rule, which provides that each party

is responsible for its attorneys’ fees. Frison, however, is the prevailing party in this case, and,

therefore, she is entitled to costs under Rule 54(d)(1). The motion for attorney fees and costs (ECF

No. 53) will, therefore, be denied with prejudice with respect to Frison’s request for attorneys’

fees and denied without prejudice with respect to her requests for costs.

       An appropriate order will be entered.

                                                      BY THE COURT,

Dated: April 18, 2019                                 /s/ JOY FLOWERS CONTI
                                                      Joy Flowers Conti
                                                      Senior United States District Court Judge




                                                 11
